DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Dube (U.S. 5,496,129).
In re Claim 1-3, Dube teaches a cement/concrete base (Column 1, Lines 20-22) defining a z-shape configuration (Figures 6-15); and at least one break-line (80,180) disposed on an exterior surface of the base; wherein a geometric pattern formed by a plurality of the z-shaped building materials creates an aesthetic three-dimensional visual appearance.  Figure 8 shows multiple Z-shaped blocks that create a 3D surface with bevels and grooves.  Dube teaches a reveal/bevel (44,144) disposed around at least a portion of an outer periphery of the base (Figures 1-15; Columns 6-8)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dube (U.S. 5,496,129).
In re Claims 4-6, Dube has been previously discussed but does not teach Z-shaped building materials/blocks with a height of 8 inches and a width of 8 inches, a height of 8 inches and a width of 11 5/8 inches, or a height of 8-12 inches and a width of 8-11 5/8 inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have Z-shaped building materials with sizes in these values and ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Building blocks of these sizes allow coverage a significant surface area while requiring fewer blocks than would be the case of the blocks were smaller.
In re Claim 7-11, Dube teaches: a cement/concrete base (Column 1, Lines 20-22) defining a z-shape configuration (Figures 6-15); and at least one break-line (80,180) disposed on an exterior surface of the base; wherein a geometric pattern formed by a plurality of the z-shaped building materials creates an aesthetic three-dimensional visual appearance.  Figure 8 shows multiple Z-shaped blocks that create a 3D surface with bevels and grooves.  Dube teaches a reveal/bevel (44,144) disposed around at least a portion of an outer periphery of the base (Figures 1-15; Columns 6-8) 
The cement block could be considered masonry or face bricks.  However, should the applicant dispute this, it would have been obvious to one having ordinary skill in the art prior to the filing date to use masonry of face brick material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.  These are well known and durable construction materials
Dube does not teach Z-shaped building materials/blocks with a height of 8 inches and width of 8-12 inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have Z-shaped building materials with sizes in these values and ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Building blocks of these sizes allow coverage a significant surface area while requiring fewer blocks than would be the case of the blocks were smaller.
In re Claims 12 and 13, Dube has been previously discussed but does not teach a reveal extent of ½ inch or a break line extent ¼ - ½ inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have Z-shaped building materials with break lines with extents in these values and ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Reveals of this size would result in beveled edges that are aesthetically appealing.  Break lines of this size would readily delineate the sections of the block to be removed when required for installation.  They would also be aesthetically appealing.
Claims 1-3, 7-9, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Attebery (U.S. 20190085567) in view of Dube (U.S. 5,496,129).
In re Claims 1-3 and 7-9, Attebery teaches a cement base (10) defining a z-shape configuration.  (Figures 1-5)
Attebery does not teach break lines on an exterior surface.  
Dube teaches a cement/concrete base (Column 1, Lines 20-22) defining a z-shape configuration (Figures 6-15); and at least one break-line (80,180) disposed on an exterior surface of the base; wherein a geometric pattern formed by a plurality of the z-shaped building materials creates an aesthetic three-dimensional visual appearance.  Figure 8 shows multiple Z-shaped blocks that create a 3D surface with bevels and grooves.  Dube teaches a reveal/bevel (44,144) disposed around at least a portion of an outer periphery of the base (Figures 1-15; Columns 6-8)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Attebery with the break lines and reveal/bevel taught by Dube.  The break lines would allow for the Attebery blocks to be readily reshaped to fit spaces at the edges and the perimeters.  In addition, the break lines and bevels provide an aesthetically appealing surface.  The combination would result in a geometric pattern formed by multiple Z-shaped blocks that create a 3D surface with bevels and grooves.  
Attebery does not teach Z-shaped building materials/blocks with a height of 8 inches and width of 8-12 inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have Z-shaped building materials with sizes in these values and ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Building blocks of these sizes allow coverage a significant surface area while requiring fewer blocks than would be the case of the blocks were smaller.
In re Claim 14, the modified Attebery has been previously discussed.  Attebery also teaches brackets (48) on the rear face of the base (10).  Figure 4A shows sections (40,42) of bracket embedded within the base and therefore could be considers as occupying at least one retention groove formed on an interior surface of the rear of the base.  (Figures 1-5)
In re Claim 15, the modified Attebery has been previously discussed but does not teach that the groove is between about one-half inch and about one inch.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have grooves with an extant ranging from ½ to 1 inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Grooves of this size would allow for the use of a large bracket that would able to support the weight of the Z-shaped being mounted on a wall.
In re Claims 16 and 17, the modified Attebery has been previously discussed.  As was previously mentioned the combination teaches a geometric patter that has a three-dimensional appearance.  The Z-shaped block (10) is shown to be mounted to a structure (62-68,162-168) (Figures 4A,4B).  Buildings and monuments are structures that have masonry or stone faces and the examiner takes official notice of this.  Further, a building and a monument can be the same thing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633